UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00013-FL-1)


Submitted:   October 30, 2014             Decided:   November 7, 2014


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joshua Davis pled guilty to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(2012),     and    was        sentenced       to       a    term     of    sixty    months’

imprisonment.           Davis       appeals      his       sentence,      challenging     the

district court’s application of a four-level increase in offense

level,     pursuant           to     U.S.        Sentencing        Guidelines        Manual

§   2K2.1(b)(6)       (2013),       based   on     the     court’s     finding     that   the

firearm     had    the        potential       of    facilitating          another    felony

offense.    We affirm.

            Davis,       a    convicted       felon,       was   arrested       following    a

police chase that ensued when a police officer attempted to stop

the vehicle in which Davis was a passenger.                        The officer pursued

the vehicle in response to a tip from a confidential informant

that     Davis    was        traveling      with       a    handgun       and   ammunition.

Officers found a small quantity of counterfeit cocaine on Davis’

person     and    a     loaded        handgun       and       ninety-eight        grams     of

counterfeit crack cocaine wrapped in plastic bags in the back

seat of the car.               Over Davis’ objection, the district court

applied the four-level enhancement under USSG § 2K2.1(b)(6)(B),

because the court found that the firearm had the potential of

facilitating      another          felony   offense,         namely,      distribution      of

counterfeit drugs.



                                              2
            When evaluating Guidelines calculations, we review the

district court’s factual findings for clear error and its legal

conclusions de novo.            United States v. Cox, 744 F.3d 305, 308

(4th Cir. 2014).         We will find clear error only when, “on the

entire    evidence[,       we   are]    left       with       the    definite         and     firm

conviction that a mistake has been committed.”                                  Id. (internal

quotation marks omitted).               The burden is on the Government to

establish   by    a    preponderance         of   the     evidence         that      the    court

should    apply    a     sentencing      enhancement.                 United         States    v.

Blauvelt, 638 F.3d 281, 293 (4th Cir. 2011).

            The    Guidelines      provide        for     a   four-level          enhancement

under USSG § 2K2.1(b)(6)(B) if a defendant “used or possessed

any   firearm     or   ammunition       in    connection            with    another        felony

offense.”        Section    2K2.1(b)(6)           is    intended       “to       punish       more

severely a defendant who commits a separate felony offense that

is    rendered    more    dangerous      by       the   presence           of    a    firearm.”

United States v. Jenkins, 566 F.3d 160, 164 (4th Cir. 2009)

(internal   quotation       marks       omitted).             Davis    argues         that     the

district court clearly erred in applying the § 2K2.1(b)(6)(B)

enhancement, because the Government failed to meet its burden of

proving that his possession of the firearm was “in connection”

with another felony offense.

            The commentary to § 2K2.1(b)(6)(B) provides that the

enhancement      applies    when    a    firearm        possessed          by    a    defendant

                                             3
“facilitated,   or   had   the   potential        of    facilitating,      another

felony offense.”     USSG § 2K2.1 cmt. n.14(A).            Here, the district

court found that the firearm had the potential to facilitate the

felony   offense   of   distribution        of    counterfeit     drugs.     Many

factors can “lead a fact finder to conclude that a connection

existed between a defendant’s possession of a firearm and his

drug trafficking activity.”        United States v. Lomax, 293 F.3d
701, 705 (4th Cir. 2002).          These include the “type of drug

activity . . . being conducted, accessibility of the firearm,

the type of weapon, whether the weapon is stolen, the status of

the   possession   (legitimate    or       illegal),     whether    the    gun   is

loaded, proximity to drugs or drug profits, and the time and

circumstances   under   which    the   gun       is   found.”     Id.   (internal

quotation marks omitted).

           In this case, the loaded handgun and the counterfeit

drugs were found in the back seat of the vehicle, within reach

of Davis, the front seat passenger, who also had counterfeit

crack in his pocket.       It is well established in this circuit

that handguns are a tool of the drug trade.                     United States v.

Madigan, 592 F.3d 621, 629 (4th Cir. 2010); United States v.

Ward, 171 F.3d 188, 194 (4th Cir. 1999).                    The quantity and

packaging of the counterfeit drugs were also consistent with

drug distribution.      United States v. Lamarr, 75 F.3d 964, 973

(4th Cir. 1996).     Moreover, as the district court noted, selling

                                       4
counterfeit drugs is an inherently dangerous activity and it was

reasonable   to    infer   that   the    handgun     was   present   to   protect

Davis as he engaged in trafficking the counterfeit drugs.                      See

United States v. McKenzie-Gude, 671 F.3d 452, 463-64 (4th Cir.

2011)   (holding    that   firearm      is    possessed    in   connection     with

another   offense    for   purposes      of     § 2K2.1(b)(6)     when    it   “was

present for protection or to embolden the actor”).

           We     conclude    that,          under   the    totality      of    the

circumstances, the district court did not clearly err in finding

bya preponderance of the evidence that Davis’ possession of the

firearm had the potential to facilitate another felony offense.

Accordingly, we affirm Davis’ sentence.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         5